 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   RYAN R.,
                                                              Case No. C19-5414 TLF
 7                              Plaintiff,
            v.                                                ORDER GRANTING STIPULATED
 8                                                            MOTION TO REMAND
     COMMISSIONER OF SOCIAL SECURITY,                         DEFENDANT’S DECISION TO
 9                                                            DENY BENEFITS
                                Defendants.
10

11          Based on the stipulation of the parties (Dkt. 19), it is ORDERED that the Commissioner’s

12   decision regarding plaintiff’s applications for Social Security Disability Insurance benefits and

13   Supplemental Security Income disability benefits, under Titles II and XVI of the Social Security

14   Act, is reversed and remanded for further administrative proceedings, pursuant to sentence four

15   of 42 U.S.C. §405(g).

16          On remand, the Administrative Law Judge shall:

17               •   evaluate the evidence submitted to the Appeals Council;

18               •   further develop the record by obtaining medical expert evidence from a

19                   psychologist;

20               •   reconsider the claimant’s residual functional capacity;

21               •   obtain supplemental evidence from a vocational expert and clarify any conflicts

22                   between the testimony of the vocational expert and the Dictionary of

23                   Occupational Titles;

24

25   ORDER GRANTING STIPULATED MOTION TO
     REMAND DEFENDANT’S DECISION TO DENY
26   BENEFITS - 1
 1              •   offer the claimant a de novo supplemental hearing; and

 2              •   issue a new decision.

 3          Upon proper presentation, this Court will consider plaintiff’s application for cost and

 4   attorney’s fees under 28 U.S.C. § 2412(d).

 5

 6          Dated this 2nd day of December, 2019.

 7

 8

 9                                                        A
                                                          Theresa L. Fricke
10                                                        United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   ORDER GRANTING STIPULATED MOTION TO
     REMAND DEFENDANT’S DECISION TO DENY
26   BENEFITS - 2
